 

Exhibit 10.11

 

(Graphic Omitted - Pima County Logo)



Facilities Management
150 WEST CONGRESS, 3rd FLOOR
TUCSON, ARIZONA 85701

 



REID H. SPAULDING, Director   PH: (520) 740-3703 * FAX: (520) 740-3900      



August 28, 2012

HAND DELIVERED

 

Snell & Wilmer, L.L.P.
Jill Casson Owen
One South Church Avenue
Tucson, AZ 85701

 

 

RE: Acceler8 Lease -Abrams Public Health Building

Jill:


I have enclosed an original fully executed Lease for the above tenant and
location for your file.


Please call me at 724-8230 if you have any questions regarding this matter.

 

Sincerely,

 

/s/ Melissa Loeschen

Melissa Loeschen
Program Manager -Senior

Enclosure

cc: Regina Nassen, Esquire -Pima County Attorney's Office -via e-mail

 

 

 



 
 

 



  CONTRACT   No. CTN-FM-13000000000000000055   AMENDMENT NO _______________  
This number must appear on all invoices, correspondence and documents pertaining
to this contract.



LEASE AGREEMENT

This Lease Agreement (this "Lease"), dated August 20,2012 for reference
purposes, is made and entered by and between ACCELR8 TECHNOLOGY CORPORATION, a
Colorado corporation (hereinafter "Accelr8" or "Tenant"), and PIMA COUNTY, a
political subdivision of the State of Arizona (hereinafter "County" or
"Landlord").

RECITALS

A.County owns a building (the "Building") located at 3950 S. Country Club Road
in Tucson, Arizona, on the Kino public health campus, as shown on Exhibit A. The
Building is adjacent to the University of Arizona Medical Center -South Campus.



B.County has authority, pursuant to A.R.S. § 11-254.04, to "spend public monies
for and in connection with economic development activities," which includes
"assistance, ... including ... improvement, leasing or conveyance of real ...
property ... , that the board of supervisors has found and determined will
assist in the creation or retention of jobs or will otherwise improve or enhance
the economic welfare of the inhabitants of the county."



C.Tucson Regional Economic Opportunities, Inc. ("TREO") is an Arizona nonprofit
corporation formed to serve as the lead economic development agency for the
greater Tucson area and its surrounding regional partners. TREO's mission is to
foster the creation of new businesses, the expansion of existing businesses
within the region, and the attraction of companies that offer high wage jobs, in
order to accelerate economic prosperity throughout Southern Arizona.



D.The Board of Supervisors has determined that the attraction of health sciences
and bio-tech companies to Pima County will result in the creation of high-paying
jobs for County residents, as well as other economic benefits, and that making
space in the Building available to such companies at below-market rates will
encourage such companies to relocate to or expand within the community.



E.TREO has identified and worked with Accelr8 in order to induce it to move to
Tucson. Accelr8 has indicated that it is willing to relocate to Tucson in
exchange for being permitted to lease space within the Building at a
below-market rate.

 

AGREEMENT

1)LEASE/PREMISES. In consideration of rent monies and all terms, conditions,
covenants, and agreements contained herein, Landlord hereby leases to Tenant and
Tenant hereby leases from Landlord the space within the Building identified on
the attached Exhibit B (the "Premises"). The Premises is approximately 15,096
square feet in size and is located on the 4th floor of the Building.

 

Page 1 of 22

 



 
 

 

a)Common Areas. The Building has, associated with it, certain interior and
exterior areas for the common use of all occupants of the Building, including
(but not limited to) streets, sidewalks, canopies, driveways, loading platforms,
entryways, lobbies, auditoriums, conference rooms, stairways, elevators,
hallways, washrooms, shelters, ramps, landscaped areas and related common areas
(the "Common Areas"). Tenant shall have the right to use the Common Areas on a
non-exclusive basis together with other occupants of the Building.



b)Parking. Tenant shall be entitled to use the number of parking spaces required
for the Premises by applicable zoning based upon Tenant's use. One space, per
full time employee working for Tenant at the Premises, will be reserved for
Tenant's exclusive use, through posted signage provided by Landlord. Landlord
will not police the parking to ensure that Tenant's spaces are not used by
others. If, during the Term, Landlord builds a parking garage on the Kino public
health campus, Landlord may require Tenant's employees to utilize that parking
garage. There will be no charge for use of the garage by Tenant's employees
during the Initial Term. During the Extension Terms, Tenant will pay a monthly
parking fee of $50.00 per space in such parking garage.



c)Expansion Space. At all times during the Term of this Lease, Tenant shall have
the option, with six months prior written notice to Landlord, to lease either or
both of two additional areas, approximately 7,920 total square feet in size, on
the 4th floor of the Building, as shown on Exhibit B, at the then-current rate
per usable square foot annually. Any build-out of this area must be done at
Tenant's expense. If Tenant exercises the option to lease this space, it will be
deemed to be a part of the "Premises" under this Lease. Tenant acknowledges that
Landlord will, until such time as this option is exercised, continue to utilize
this space for County purposes, but County will not lease the space to another
tenant.



2)        ECONOMIC BENEFITS.

a)Additional Consideration. Tenant acknowledges that this Lease is being entered
into by Landlord at a below-market rate, as part of an economic development
program. As part of the consideration for this favorable Lease rate, Tenant
agrees to (i) relocate to the Tucson Area and begin operations at the Premises
within thirty days after the Commencement Date; and (ii) within eighteen months
of the Commencement Date, employ at least thirty individuals at the Premises,
with a median salary level of at least $70,000 ($70,000 x 30 =$2,100,000 annual
payroll), and maintain that level of employment throughout the rest of the Term.
Tenant will, at the time the employment goal is reached, notify Landlord and
deliver a sworn statement, signed by Tenant's President, that the required
employment levels have been met. Landlord will have the right to audit Tenant's
records, from time to time, from and after delivery of that notice, and upon at
least two business days advance notice to Tenant, to confirm that the goal has
been met and is continuing to be met.

  

Page 2 of 22

 



 
 

 

b)Enforcement. If Tenant fails to meet condition (i) above, Landlord may
terminate this Lease. If Tenant fails to satisfy condition (ii) above, then from
and after the date of non-compliance until the Term ends or the condition is
met, the Rent rate set forth below will be increased by a percentage that is
twice the percentage by which Tenant's annual payroll has fallen short of the
goal, except that in no event will the rental rate exceed $19.80 per usable
square foot per year. Failure to satisfy condition (ii) shall not be a default
under Section 11) below. Notwithstanding Section 11), the sole remedy for
failure to meet condition (ii) above is as set forth in this subsection 2)b).



3)         TERM.

a)Initial Term. The initial term of this Lease is a period of three (3) years
beginning on the Commencement Date as defined in Section 4) below and ending on
the third anniversary of the Commencement Date (the "Initial Term").



b)Extension Terms. Tenant has the right to extend the Initial Term of this Lease
for up to three additional one-year periods (each, an "Extension Term") if
Tenant is in material compliance with all terms and conditions of this Lease at
the time Tenant submits written notice to the Landlord of its intent to so
extend the Lease. Each option must be exercised by Tenant not more than twelve
(12) months nor less than six (6) months prior to the end of the Initial Term or
preceding Extension Term. "Term" as used in this Lease includes the Initial Term
and any Extension Terms that are utilized.



4)        TENANT IMPROVEMENTS; COMMENCEMENT DATE.

a)Tenant Improvements. Landlord shall build out, equip, and furnish the Premises
substantially as illustrated on Exhibit C (the "Tenant Improvements"). Fixtures
and equipment will be new and unused and of a quality meeting Landlord
standards. Furnishings will be a combination of new and existing product as
appropriate to promote a collaborative and high-tech environment while seeking
to reuse existing County furnishings to the extent consistent with such
environment.



i)Plans. Tenant will provide Landlord with all plans and specifications
necessary for bidding, permitting and constructing the Tenant Improvements (the
"Plans"). Final plans and specifications are subject to Landlord review and
approval and must comply with all applicable building and other codes and
regulations. Landlord has the right to make reasonable adjustments to the design
to lower the cost of the Tenant Improvements, subject to Tenant's approval,
which cannot be unreasonably withheld. Tenant will be responsible for any costs
associated with changes to the Plans requested by Tenant after approval.



ii)Construction. Landlord shall construct the Tenant Improvements in a good and
workmanlike manner, according to Plans. The build out will be at Landlord's
expense except that Tenant will reimburse Landlord for any amount by which the
total cost of the Tenant Improvements exceeds $1,400,000.00, payable within
thirty (30) days after the Commencement Date. Landlord shall expedite the work
to the extent reasonably possible working within existing applicable State and
local statutes, policies and procedures. Landlord will not approve any changes
to the Plans or issue any change orders during construction that will result in
an increase in the cost in excess of $1,400,000.00 without Tenant's approval,
which will not be unreasonably withheld.



iii)Value Engineering. After receiving the Plans, Landlord will obtain an
estimate for total cost of the Tenant Improvements from its contractor. If the
total cost exceeds $1,400,000.00, Tenant has the right to make reasonable
adjustments to the design to lower the cost of the Tenant Improvements, subject
to Landlord's approval, which cannot be unreasonably withheld.



iv)Rooftop. The existing rooftop solar array will need to be adjusted to
accommodate roof penetrations necessary for the Tenant Improvements. Landlord
acknowledges that roof-top exhaust stacks may be 10-12 feet above existing
parapet, if required by good engineering practices, and if consistent with all
building codes, zoning, and other applicable laws or regulations. Roof-top
exhaust stacks and other roof-top equipment may require structural reinforcement
of the roof. Any roof-top reinforcement will be done as part of the Tenant
Improvements, according to the Plans.



a)Move-In. Landlord shall notify Tenant when the Tenant Improvements are
substantially complete, subject only to minor "punch list" items, such that
Tenant can begin moving into the Premises. The date of the substantial
completion notice shall be the "Commencement Date." Landlord shall also, in this
notice, advise Tenant of the total usable square footage of the Premises and the
annual rental amount as provided in Section 6)b) below. Tenant shall be
responsible for moving its personal property (including furnishings, phone,
computer and office or medical/lab equipment) into the Premises, and bearing all
expenses associated with move-in. Tenant shall coordinate its move-in with other
Building occupants so that any disruption is minimized as much as reasonably
possible.



5)        USE.

a)Permitted Uses: The Premises may be used by Tenant for all lawful purposes,
including laboratory operations and associated use of fluids/flammables and
other materials typical to engineering and biological labs, and any other uses
reasonably related thereto, provided that all applicable laws and regulations
regarding such uses (including zoning), and the storage and use of such
materials, are followed. Tenant

 

Page 4 of 22





 
 

 

b)Solar Panels. tenant’s use of the premises may result in exhaust particles or
condensation landing on roof-top solar panels. The impacts of such exhaust
particles and condensation will be determined during the planning and design of
the Tenant Improvements. If this exhaust degrades the panels more than the
mutually agreed-upon estimated impacts based on the approved Plans, Tenant will
indemnify County from and against any liability to third parties incurred as a
result of the degradation.



c)Prohibited Activities: Tenant shall not permit any unlawful activities on the
Premises or any activities that unduly interfere with activities of the other
occupants of the Building or neighboring property owners/ occupants.



d)Hazardous Materials Prohibited; Clean Air Act. Tenant shall not cause or
permit any hazardous or toxic materials or substances to be brought upon, kept,
or used in or about the Premises by Tenant, its agents, employees, contractors
or invitees, without the prior written consent of Landlord, other than such
hazardous or toxic materials or substances that are necessary or useful to
Tenant’s business and will be used, kept and stored in a manner that complies
with all laws regulating any such materials or substances. Tenant’s operations
on the Premises shall comply with all applicable provisions of environmental
laws and regulations, including the Clean Air Act, 42 U.S.C. 7401 et seq., and
Arizona Revised Statutes, Title 49, Chapter 3. Tenant shall remediate and clean
up, at its sole cost and expense, any contamination of the Premises occurring
during the Term of this Lease.



e)Biological Waster & Material Disposal. Tenant shall properly dispose of any
medical or biological waste-including but not limited to syringes, vials,
prescriptions and any materials containing blood or other biological material
used or generated on the Premises. Tenant’s disposal may include using
appropriate medical waste containers and/or contracting with a third party
medical waste disposal company. Tenant shall never dispose of any medical or
biological supplies or waste outside of the Premises in the Building’s Common
areas. Tenant shall indemnify and defend Landlord from and against any liability
incurred by Landlord as a result of any disposal of such materials in violation
of this Agreement or in violation of applicable law.



f)Common Areas. the Common Areas shall at all times be subject to the control
and management of Landlord and Landlord shall have the right from time to time
to change the area, level, location, appearance and furnishing or landscaping of
the Common Areas provided that such activity does not materially interfere with
Tenant’s operations. Landlord shall have the right an any time to temporarily
close any portion of the Common Areas for the purpose of making repairs, changes
or additions thereto and Landlord may enter into agreements with adjacent owners
for cross-easements for parking, ingress or egress.



Page 5 of 22



 



 
 





g)Rules and Regulations. Tenant and its employees, agents, contractors and
invitees shall abide by rules and regulations for the Building shown in Exhibit
D that are established from time to time by Landlord concerning, among other
things, sanitation, handling of trash and debris, loading and unloading of
trucks and other vehicles, safety and security, after hours use and procedures
and use of Common Areas. Such rules and regulations shall be applied in a
non-discriminatory manner and shall not unduly limit or impair Tenant's
permitted use of the Premises.



Notwithstanding Item 9 in the rules and regulations, Landlord agrees that Tenant
is permitted to use flammable, combustible fluids and materials as set forth in
Section 5)a) herein.

h)Use of Other Areas of the Building. It is Landlord's intent to utilize the
Building for public health offices and related purposes, and may lease space
within the Building to other organizations and agencies for such use. Landlord
shall, however, have the right to make any legal use of the Building or portions
thereof.



6)        RENT.



a)Rental Rate. Subject to Sections 1)c) and 2)b) above, the rental rate for the
Rent during the Initial Term will be $9.25 per usable square foot per year and
the Rent during any extension or renewal of the Lease beyond the Initial Term
will be $19.80 per usable square foot per year.



b)Calculation of Usable Square Footage. Currently, the usable square footage of
the Premises is estimated to be 15,096 usable square feet. The actual usable
square footage shall be determined by Landlord at the conclusion of construction
of the Tenant Improvements. Landlord shall, in the notice of substantial
completion as described in Section 4) above, inform Tenant of the final usable
square footage and the annual Rent amount, which shall be calculated by
multiplying the actual usable square footage as determined by Landlord by the
rental rate set forth above.



c)GPLET. Tenant will also be responsible for paying any government property
lease excise taxes due under Title 42, Chapter 6, Article 5 of the Arizona
Revised Statutes, and the City of Tucson transaction privilege tax. Within 30
days after execution of this Lease, the parties will execute and the County will
record a memorandum of this Lease in compliance with A.R.S. § 42-6202(C)(1), and
the County will provide the County Treasurer with a copy of this Lease as
required by A.R.S. § 42-6202(C)(2).



d)Payment of Rent. Tenant shall pay Rent in advance, in equal monthly
installments of 1/12 the annual Rent amount, on or before the Rent Commencement
Date and the first day of each month thereafter during the Term, except that the
first month's Rent shall be prorated if necessary to reflect a partial month.
Rent Commencement Date shall be defined as ten (10) days after the Commencement
Date. Rent shall be delivered to Pima County Government, Finance-Revenue
Management Division, 33 N. Stone, 6th Floor, Mail Stop DT-BAB6-404, Tucson,
Arizona 85701. Tenant shall pay interest (simple interest, not compounded) on
any late payments of Rent, or any other sum due under this Lease, at the rate of
8% per annum from the date due until paid.

 

Page 6 of 22





 
 

 

7)        REPAIRS, SERVICES & UTILITIES.

a)Repairs. Subject to Section 17) of this Lease concerning damage resulting from
a casualty, and subsection f) of this section 7), Landlord shall make all
repairs in and to the Building and Premises, except as provided below. This
shall include the roof, structural portions of the Building, and major Building
systems such as air conditioning motors or compressors, major plumbing
requirements (in-wall plumbing), heating units, in-wall electrical connections,
and fixtures and systems furniture installed as part of the Tenant Improvements.



b)Notification to Landlord. In the event of a breakdown or needed repairs to the
Premises or equipment associated therewith, Tenant shall notify Landlord or its
agent of such breakdowns or needed repairs, and Landlord shall cause such
repairs and/or replacements as are necessary to correct such condition to be
done within a reasonable period of time.



c)Janitorial. Tenant is responsible for providing and paying for janitorial
services to the Premises. Landlord is responsible for providing janitorial
services for all other areas, including the Common Areas of the Building.
Tenant's janitorial contractor must obtain and maintain, during the entire
period that it is performing work in the Premises, general liability and
worker's compensation of $lM each, and must cause Landlord to be named as an
additional insured on the liability policy. Tenant must provide proof of this
insurance to Landlord prior to the janitorial contractor performing any work in
the Premises. The janitorial contractor may only obtain water from, and dispose
of water in, the mop sink in the janitorial closet provided as part of the
fourth floor common area, and must use that storage area for storage of
janitorial supplies. Tenant must provide a list of the names of each janitorial
contractor employee who will be working in the Premises to Landlord so a key
card can be issued. Tenant will incur charges as stated in section 7)d) below
for each key card that is lost, damaged or stolen by any janitorial employee.



d)Security. Tenant shall comply with Landlord's building security system, which
may include checking in and out of the Building after hours, or key cards issued
by Landlord. Tenant shall pay to Landlord a standard charge (currently $50) for
each key card that is lost, stolen or damaged and must be replaced by Landlord.
Tenant is responsible for providing and paying for any security personnel that
will be assigned exclusively to the Premises. Landlord is responsible for
providing the security personnel for all other areas of the Building, including
the front lobby. Landlord shall provide building security personnel 6 a.m. to 10
p.m. Monday through Friday, except on holidays, and on Saturday mornings that
the County’s WIC office in the Building is open.

 

Page 7 of 22



 
 

 

e)Equipment. Tenant shall maintain, repair and replace all equipment including
but not limited to security cameras, office and medical machines, and laboratory
and scientific equipment provided and installed by Tenant.



f)Tenant Damage. Tenant shall promptly repair any damage done to the Premises,
the Common Area, or the Building caused by any employee, agent, contractor or
invitee of Tenant.



g)Access to the Premises. Tenant shall permit Landlord and Landlord’s authorized
representatives to enter the Premises at times convenient to tenant for purposes
of inspection, making any repairs and performing any work therein as may be
necessary for Landlord to comply with the provisions of this Section 7)
Landlord, in the performance of any such work, shall cause as little
inconvenience, annoyance, disturbance, or damage to Tenant as may reasonably be
possible under the circumstances.



h)Utilities. Landlord shall provide all utilities to the Premises and the Common
Areas, including electricity, gas, water, sewer, and trash collection.



iBack-Up Generators. Tenant will be entitled to use one of the Landlord’s
existing generators located at the Building on or adjacent property owned by
Landlord for backup power to Tenant’s freezers and refrigerator only. In the
event the existing generators cannot accommodate Tenant’s backup power needs,
Tenant will have the right to install a small emergency generator in the yard
immediately north of the Building. If Tenant installs a generator, Tenant will
be responsible for testing, permitting, maintaining and repairing it.



ii)Chiller. Landlord will permit Tenant to use existing chillers serving the
Building should there be sufficient capacity. If, in Landlord’s reasonable
judgment, the existing chillers are insufficient to meet Tenant’s needs,
Landlord shall provide an additional stand-alone, self-contained chiller sized
to support Tenant’s laboratory cooling needs, to be located in the yard
immediately north of the building. This separate chiller wil lbe separately
metered, and Tenant will pay for the electricity used to run the chiller.



iii)HVAC. Heating, ventilation and air conditioning services (“HVAC”) will be
provided to the Premises from 6 a.m. to 6 p.m. Monday through Friday, and from 6
a.m. to noon on Saturdays. If Tenants required hearing, ventilation or air
conditioning services at any time other than those hours, Tenant must submit a
request for service to Pima County’s Director of Facilities Management or his
designee, at least 24 hours in advance of the desired date. The request may be
oral. Tenant will pay Landlord an hourly fee for this additional service. The
amount of the fee wil be based on actual energy costs incurred to provide the
additional HVAC< and it may be adjusted by Landlord from time to time during the
Term.

  

Page 8 of 22

 



 
 



i)Telephone/Internet. Tenant may use Landlord's internal local area network and
associated telephone system at $35.00 per port (including provided handsets)
plus all associated long distance charges, or Tenant may install its own system
at its own expense. Any equipment installed by Tenant shall remain the property
of Tenant and may be removed upon termination or expiration of the Lease. Tenant
shall be responsible for supplying, installing and paying for its telephone
equipment, service and internet/data service.



Tenant is responsible for obtaining a network connection from a local ISP and
for supplying its own ISP connection hardware; Landlord will provide entry point
for ISP into the building and a location for the ISP's network hardware to make
the external connection; Landlord will provide a data connection to move Tenant
internet traffic from the building entry point up to Tenant closet on 4th floor;
Landlord will permit escorted access to Tenant network hardware located outside
of Tenant's secured space during normal business hours; Landlord and Tenant will
work together to create and implement a wireless network channel allocation plan
that prevents network interference. Tenant is responsible for securing Tenant's
networks against intrusion through use of encrypted/password-protected wireless
connections. Tenant may use Landlord's conduit and fiber, provided that Tenant's
use is not higher than would normally be expected for an operation of its type.

8)LICENSURE and REGISTRATION. Tenant will apply for and obtain any license,
registration or permit that is required during the Term of this Agreement and
will maintain such license, registration or permit in good standing throughout
the Term of this Agreement. Tenant shall immediately notify County, in writing,
if the license, registration or permit is denied or terminated. In the event of
such denial or termination, County may, in its sole discretion, terminate this
Agreement with no further obligation to Tenant.



9)TAXES. Tenant shall be responsible for all taxes related to this Lease and
Tenant's personal property.



10)INSURANCE. Landlord shall be responsible for fire and other property
insurance for the Building, and may self-insure for such losses. Tenant shall be
responsible for insuring its personal property brought to the Premises. Tenant
shall provide commercial general liability insurance or its equivalent in the
amount of $2,000,000.00 for each occurrence. The policy shall be endorsed to
include Landlord as an additional insured. Tenant's Worker's Compensation
coverage shall contain a waiver of subrogation against Landlord. Tenant must
provide Landlord with evidence of insurance prior to moving into the Premises.
The Tenant's insurance shall be primary insurance and non-contributory with
respect to all other available sources.

 

Page 9 of 22

 

 

 
 



11)      DEFAULT.

a)Tenant Default. The occurrence of anyone or more of the following events shall
constitute a default and breach of this Lease by Tenant for which Landlord may
terminate this Lease:



i)Monetary Obligations. The failure by Tenant to make any payment required to be
made by Tenant hereunder, as and when due, where such failure shall continue for
a period of ten (10) calendar days after notice from Landlord that such payment
is due.



ii)Violation ofLaw. Use of the Premises for any unlawful or illegal purpose and
such use continuing for a period of three (3) days after written notice from
Landlord, provided that Tenant shall not be entitled to the benefit of more than
one (1) such grace period of three (3) days under this subparagraph ii) during
the Term of this Lease.



iii)Health and Safety Violation. Any action or omission by Tenant that, in the
Landlord's reasonable judgment, causes a threat to the health or safety of the
general public or the users of the Building and such use continuing for a period
of two (2) days after written notice from Landlord. Tenant's failure to obtain
and maintain any required license and/or registration for its operations at the
Premises is considered a violation under this paragraph.



iv)Other Covenants. The failure by Tenant to observe or perform any other of the
covenants, conditions or provisions of this Lease to be observed or performed by
Tenant, where such failure continues for a period of thirty (30) days after
written notice thereof by Landlord to Tenant; provided, however, that if the
nature of Tenant's default is such that more than thirty (30) days are
reasonably required for its cure, then Tenant shall not be deemed to be in
default if Tenant commences such cure within said thirty (30) day period and
thereafter diligently prosecutes such cure to completion provided such cure is
completed within one hundred and twenty (120) days of the notice by Landlord.



b)Landlord Default. Landlord shall be deemed to be in default hereunder if
Landlord fails to perform any covenant or condition of this Lease to be
performed by Landlord and such failure continues for thirty (30) days after
written notice and demand from Tenant (unless the failure is of such a character
as to require more than thirty (30) days to cure, in which event Landlord shall
be in default only if it fails to initiate the cure within thirty (30) days, and
thereafter diligently pursue the same to completion).



c)Remedies. Either party may pursue any remedies provided by law and in equity
for the breach of this Lease, including termination of the Lease.

 

Page 10 of 22

 

 

 
 



12)NOTICES. All notices to be given under this Lease shall be in writing and
shall be either served personally or sent by certified or registered mail,
return receipt requested, to the parties as indicated below or to such other
persons or addressees as either party may designate in writing to the other
party:



TENANT:   Acceler8 Technology Corporation     Attn: Lawrence Mehren     3950 S.
Country Club Rd, 4lh Floor     Tucson, AZ 85714     LANDLORD:   Clerk of the
Board of Supervisors     130 W. Congress St.     Tucson, Arizona 85701      
With a copy to:       Director, Pima County Facilities Management     150 W.
Congress Street, 3rd Floor     Tucson, Arizona 85701



13)SUBLEASE AND ASSIGNMENT. Tenant may not assign its interest in this Lease, or
sublet any portion of the Premises, without Landlord's prior written consent.
Because this Lease is being entered into as part of the County's economic
development program, that consent may be withheld by the County if the proposed
subtenant or assignee is not, in the County's reasonable judgment, likely to
provide the same level of economic benefits anticipated from Tenant's operations
(based on economic impact analyses prepared by TREO). In addition, Tenant may
not charge any additional sums for any assignment or sublease. Any assignment of
this Lease or subletting of the Premises, if permitted, does not constitute a
release of any obligations of the Tenant due under this Lease. The Landlord
agrees that should it desire to sell the Building, it shall do so only subject
to the terms and conditions of this Lease and further agrees to give at least
thirty (30) days' notice of any such intent to the Tenant.



14)MODIFICATIONS. Tenant shall make no modifications to the Premises without
written approval of Landlord, which shall not be unreasonably withheld.



15)FURNISHINGS. Tenant shall not remove from the Premises any fixtures,
furnishings or equipment provided by the Landlord. Tenant may remove any
furnishings, fixtures, or equipment paid for and installed by Tenant and shall
restore the Premises to its condition prior to the installation of said
furnishings, fixtures, or equipment. With Landlord's advance approval, Tenant
may leave said items in place and they shall become the property of the
Landlord. Tenant shall maintain, repair and replace all furnishings provided and
installed by Tenant.

 

Page 11 of 22

 

 



 
 



16)NO LIENS OR INTERFERENCE. Tenant agrees not to incur, or if incurred to
promptly remove, any obligations, judgments or other actions which result in a
lien or encumbrance on the demised Premises.



17)DESTRUCTION OF PREMISES. If at any time during the Term of the Lease or any
extension hereof, the Premises becomes partially or totally destroyed by reason
of any damage by fire, flood, hurricane, windstorm or other casualty or act of
God and the Landlord cannot or does not fully repair the Premises within ninety
(90) days through no fault of the Tenant, the Tenant shall be relieved of any
further obligation, duty or liability under this Lease. Ifthe Premises can be
and are repaired fully in ninety (90) days, then the Lease shall continue in
full force and effect while the repairs are being made, and the Tenant's Rent
shall be abated by the percentage of the total space which is unavailable or not
reasonably useful to the Tenant.



18)PERSONAL PROPERTY. All personal property placed or moved in the Premises
shall be at the risk of the party placing such property on the Premises or
moving such property in the Premises.



19)INSPECTION. Landlord shall be given access to Premises to view and inspect
its condition and state of repair upon reasonable notice to Tenant.



20)      CONDEMNATION.

a)Complete Taking. Ifthe whole of the Premises is taken or condemned for any
public or quasi-public use or purpose, by right of eminent domain or by purchase
in lieu thereof, or if a substantial portion of the Premises is so taken or
condemned that the portion or portions remaining is or are not sufficient and
suitable, in the mutual reasonable judgment of Landlord and Tenant, for the
continued operation of the business contemplated by this Lease to be conducted
thereon, therein or therefrom so as to effectively render the Premises
untenantable, then this Lease and the Term hereby granted shall cease and
terminate as of the date on which Tenant is required to vacate the Premises as a
result of the condemning authority taking possession and all Rent shall be paid
by Tenant to Landlord up to that date or refunded by Landlord to Tenant if Rent
has previously been paid by Tenant beyond that date.



b)Partial Taking. If a portion of the Premises is taken, and the portion or
portions remaining can, in the mutual reasonable judgment of Landlord and
Tenant, be adapted and used for the conduct of Tenant's business operation, then
the Landlord shall promptly restore the remaining portion or portions thereof to
a condition comparable to their condition at the time of such taking or
condemnation, less the portion or portions lost by the taking, and this Lease
shall continue in full force and effect except that the Rent payable hereunder
shall, if necessary, be equitably adjusted to take into account the portion or
portions of the Premises lost by the taking.



Page 12 of 22

 

 
 



21)DAMAGE TO PROPERTY. The Tenant covenants that it will permit no waste or
damage to the lease property; that it will keep all improvements placed upon the
Premises in reasonably good order and reasonably good state of repair, subject
to Section 7) with respect to repair obligations.



22)QUIET ENJOYMENT. Landlord warrants that Landlord is seized of the Premises
and has the full right to make this Lease. Landlord further covenants that
Tenant shall have quiet and peaceful possession of the Premises during the
entire Term as against lawful acts of third parties and as against the acts of
all parties claiming title to, or a right to possess, the Premises.



23)EXPENSES ADVANCED BY TENANT. If Landlord fails within thirty (30) days (or
such lesser time as is appropriate if there is a threat to health or safety)
after requested by Tenant to make such repairs or perform such other act as may
be required of Landlord under this Lease, Tenant may cause such repairs to be
made or such acts to be performed at the expense of Landlord. Tenant may apply
such claims against any subsequent installment of Rent.



24)SIGNS. Tenant may, upon obtaining any necessary permits from governmental
authorities, and the advance written approval of Landlord, erect, maintain and
repair at Tenant's own expense signs of such dimensions and materials as it may
desire. Tenant is responsible for all costs associated with the design,
manufacture and connecting any utilities necessary for any signage on the
exterior of the Building or in the Premises. Landlord's consent shall not be
unreasonably withheld, but Tenant acknowledges that nothing may be mounted on
wood doors or other finished wood surfaces.



25)CHANGE IN OWNERSHIP. If ownership of the Premises or the name or address of
the party entitled to Rent shall be changed, Tenant may, until receipt of
written notice of such change, continue to pay Rent to the party to whom and in
the manner in which the last preceding installment of Rent was paid. Tenant
shall not be subject to double liability for any Rent so paid.



26)SURRENDER/HOLDING OVER. On termination of Tenant's occupancy, Tenant shall
surrender the Premises in the condition in which Tenant is required to maintain
them under this Lease. If Tenant for any reason and with written consent of
Landlord remains in possession after the expiration of this Lease (including any
optional extension), or after the date specified in any notice of termination
given by either party, such possession shall be as a month to month Tenant,
subject to all conditions of this Lease other than the Term hereof, at the
current monthly Rent on the Lease expiration date, except that if Tenant holds
over after the Initial Term without having exercised its extension options, the
Rent will increase to $19.80 per square foot per year.



27)INTERPRETATION OF LEASE. The parties acknowledge that each has had the
opportunity to review this Lease with counsel of its or their choice. This Lease
shall not be construed most strongly in favor nor most strongly against either
of the parties but shall be interpreted fairly and equitably to effectuate the
intent of the parties. All provisions contained in this Lease shall bind and
inure to the benefit of the parties hereto, their successors and assigns.

 

Page 13 of 22

 



 
 



28)ENTIRE AGREEMENT. This agreement contains the entire agreement between the
parties and all previous agreements, negotiations, or understandings are
superseded by and merged in this Lease. This Lease may be modified by the
parties only by writing executed with the same formalities as this Lease.



29)NON-DISCRIMINATION. The parties shall comply with all applicable state and
federal statutes and regulations governing equal employment opportunity,
non-discrimination, and immigration.



30)ARBITRATION. The parties agree that any dispute arising under this Agreement
involving the sum of FIFTY THOUSAND DOLLARS ($50,000) or less in money damages
only shall be resolved by arbitration pursuant to the Arizona Uniform Rules of
Procedure for Arbitration. The decision of the arbitrator(s) shall be final.



31)NON APPROPRIATION. The parties recognize that the performance by Landlord may
be dependent upon the appropriation of funds by the Board of Supervisors of the
County,or the availability of funding from other sources. Should the Board of
Supervisors fail to appropriate the necessary funds, or if funding becomes
otherwise not legally available to the County to fund its responsibilities under
this Lease, the County may terminate this Lease without further duty or
obligation. Landlord agrees to notify Tenant as soon as reasonably possible
after the unavailability of said funds comes to the Board's attention.



32)CONFLICT OF INTEREST. This Lease is subject to cancellation pursuant to the
provisions of Arizona Revised Statute § 38-511 regarding Conflict of Interest.



33)LAW TO GOVERN. This Lease is made under and shall be interpreted according to
Arizona law.



34)AMERICANS WITH DISABILITIES ACT. Both parties shall comply with all
applicable provisions of the Americans with Disabilities Act (Public Law
101-336,42 U.S.C. 1210112213) and applicable federal regulations under the Act
as it pertains to facilities and use of the facilities. This shall not obligate
Landlord to make any modifications to the Building, as a result of any change in
the law or regulations, if such repairs are not otherwise legally required.



35)SUSTAINABILITY PLAN. In accordance with the Landlord's Sustainability Plan,
Tenant will use all reasonable efforts to use recycled products or re-use and
recycle materials used in the Premises.



IN WITNESS WHEREOF, we have set our hands and seals on the day and date first
written above.

 

Page 14 of 22

  

 
 





ACCELR8 TECHNOLOGY CORPORATION, a Colorado corporation   PIMA COUNTY, a
political subdivision of the State of Arizona             By: /s/ Lawrence
Mehren   By:  Lawrence Mehren, President   Chairman of the Board of Supervisors
          Date:            ATTEST:                       Robin Brigode     Clerk
of the Board of Supervisors           APPROVED AS TO CONTENT:                  
    Director, Facilities Management Dept.           APPROVED AS TO FORM:        
              Deputy County Attorney



 

Exhibits:

Exhibit A Building and Parking Area
Exhibit B Premises and Expansion Spaces
Exhibit C Hoor Plan for Tenant Improvements
Exhibit D Rules and Regulations

Page 15 of 22

 



 
 







ACCELR8 TECHNOLOGY CORPORATION, a Colorado corporation   PIMA COUNTY, a
political subdivision of the State of Arizona             By:   By:  /s/ Sharon
Bronson Lawrence Mehren, President   Chairman of the Board of Supervisors      
    Date: Aug 20 2012            ATTEST:                 Mary Jo Lig, Deputy    
Robin Brigode     Clerk of the Board of Supervisors           APPROVED AS TO
CONTENT:                 /s/      Director, Facilities Management Dept.        
  APPROVED AS TO FORM:                  /s Regina Nassen     Deputy County
Attorney



 

Exhibits:

Exhibit A Building and Parking Area
Exhibit B Premises and Expansion Spaces
Exhibit C Hoor Plan for Tenant Improvements
Exhibit D Rules and Regulations

Page 15 of 22

 





 
 





EXHIBIT A

 

(Graphic Floor Plan of Building and Parking Area Omitted)

 

 

 

Page 16 of 22

 

 

 
 



EXHIBIT B

 

(Graphic Premises and Expansion Spaces 4th Floor Omitted)

 

 

Page 17 of 22

 





 
 

  

EXHIBIT C



(Graphic Floor Plan for Tenant Improvements Omitted) 

 

 

Page 18 of 22

 

 

 
 



EXHIBIT D
LANDLORD'S RULES & REGULATIONS

 

Re: 3950 S. Country Club, Tucson. Arizona
Tenant: Accelr8 Technology

These Rules & Regulations have been adopted by Landlord in order to set forth
standards of conduct that will allow all tenants to enjoy a professional working
environment that is compatible with the general character of the building.
Landlord reserves the right to make amendments and/or additions to these Rules
and Regulations from time to time. These Rules and Regulations are in addition
to and shall not be construed to modify or amend any of the terms, covenants, or
agreements and conditions of a tenant's lease. Each tenant shall be responsible
for informing its employees and invitees as to the provisions of these Rules and
Regulations and to enforce same with respect to its employees and invitees.
Landlord may waive compliance with anyone or more of these Rules and Regulations
for the benefit of a tenant. Such waiver shall not be construed as a waiver for
any other tenant, nor shall it prevent Landlord from enforcing the same against
any or all other tenants. These rules may only be enforced by Landlord. The
failure of Landlord to enforce any Rule or Regulation shall not give any tenant
the right to enforce same against another Building occupant. Any concerns about
violations of the Rules and Regulations should be addressed to the Building
Manager's office or to such other place as Landlord may designate from time to
time.

1.No sign, placard, picture, advertisement, name or notice shall be inscribed,
displayed, printed or affixed on or to any part of the inside of the Building
without the prior written consent of Landlord. Landlord shall have the right to
remove any unapproved sign, placard, picture, advertisement, name or notice
without notice to and at the expense of Tenant. All approved signs must be
placed or affixed on the wall adjacent to Tenant's entry doors. All approved
signs shall be printed, painted, inscribed, affixed or removed at the expense of
Tenant by a person approved by Landlord. All walls or other structures where
Tenant's signs have been affixed or attached must be restored to their original
condition at Tenant's expense after removal of such signs. Nothing may be
mounted on wood doors or finished wood surfaces.



2.Tenant shall not place anything or allow anything to be placed near any
window, door, partition or wall that may appear unsightly from outside the
Premises, nor shall Tenant cause any window in the Premises to be color treated.



3.The sidewalks, halls, passages, exits, entrances, elevators and stairways
shall not be obstructed by Tenant or used for any purpose other than for ingress
and egress from Tenant's Premises.



4.Tenant shall not alter any lock or install any new or additional locks or any
bolts on any doors or windows of the Premises without prior written consent of
Landlord, which will not be unreasonably withheld. Landlord shall have no
obligation to open Tenant's Premises due to the loss of keys by Tenant. All
requests to open Tenant's Premises to guests or employees must be made by Tenant
to Landlord. If Tenant needs to have its leased Premises rekeyed for any reason,
Tenant shall use the Landlord's authorized building locksmith. Any rekeying
shall keep the applicable lock on the existing building master keyway. Tenant
shall bear the entire cost of rekeying, unless the rekeying is requested by
Landlord. Any installation or repair of specialty locks shall be at Tenant's
expense. Tenant assumes all responsibility for protecting its Premises from
theft, robbery, and pilferage, including but not limited to, keeping all means
of entry to Premises closed and locked.

 

Page 19 of 22

 

 
 





5.The plumbing facilities shall not be used for any purpose other than that for
which they were constructed and no foreign substance of any kind whatsoever
shall be thrown therein. The expense of any breakage, stoppage or damage
resulting from a violation of this provision shall be borne by the Tenant whose
employee, agent or invitee shall have caused it.

6.Tenant shall not deface the Premises or any part thereof. Tenant will not
install, affix or fasten to the rooftop any signs, satellites, or antennas
without the prior written approval ofLandlord. Landlord may require design
drawings, specifications and/or weight load structural tests prior to granting
approval for any rooftop installation. Tenant shall bear the entire expense of
any drawings or tests to be submitted to Landlord for approval.

7.No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord. All moving of items into or out of
the Building shall be done at such time and in such manner as Landlord shall
designate. Any damage to the elevators, doors, frames, walls or hallway surfaces
caused by Tenant or Tenant's invitees or moving contractors shall be repaired at
Tenant's expense to Landlord's satisfaction. Landlord shall have the right to
prescribe the weight, size and position of all heavy equipment brought into the
Building. Heavy objects shall stand on supports of such thickness as is
necessary to properly distribute the weight.



8.Tenant shall not use, keep or permit to be used or kept any foul or noxious
gas or substance in the Premises, or permit or allow the Premises to be occupied
or used in a manner offensive or objectionable to the Landlord or other
occupants of the Building by reason of noise, odors and/or vibrations, or that
would interfere in any way with other Building occupants or those having
business therein. No animals shall be brought in or kept in or about the
Premises or the Building except service animals.



9.Tenant shall not use or keep in the Premises or the Building any kerosene,
gasoline, or flammable or combustible fluid or material, or use any method of
heating or air conditioning other than that supplied by Landlord.



10.Tenant acknowledges that periodically the Tucson Fire Department or other
contractor or representative of the Landlord will inspect the Premises for Fire
Code compliance and fire, sprinkler, and alarm testing. Tenant, and its
employees, contractors and invitees shall comply with any fire safety and
handicap procedures and regulations established by the Landlord and/or any
governmental agency. Tenant shall distribute to its employees, representatives,
contractors and invitees a copy of these Rules and Regulations and all fire
drill safety and handicap material provided to it from time-to-time by Landlord
and/or any governmental agency. If an audible fire alarm is sounded in the
Building, Tenant must take immediate and prudent actions to evacuate its
employees, guests or patients from the Building through designated exits as
posted by Landlord. Tenant shall notify Landlord in writing of the emergency
contact information of two on-site employees or representatives who are
responsible for emergency evacuations or fire drills for their Premises. Tenant
is responsible for notifying the Landlord in writing of any changes to such
assignments. Tenant will notify the Landlord of any handicapped occupants or
other individuals who may require special assistance in the event of an
emergency.

 

Page 20 of 22

 



 
 

 

11.Pursuant to the Smoke-Free Arizona Act, A.R.S. § 36-601.01, no smoking is
allowed in any part of the Building, or within 20' of doors outside the
Building. Tenant shall instruct its employees of this regulation.



12.Landlord will direct electricians and/or phone installation employees or
contractors as to where and how telephone and computer network cables are to be
introduced. No boring or cutting for wires will be allowed without the consent
of the Landlord. The location of telephones, call boxes and other office
equipment affixed to the Premises shall be subject to the approval of Landlord.



13.Landlord reserves the right, in its sole and reasonable discretion, to
increase security services for the Building. Tenant shall be responsible for its
share of costs associated with such additional security, based on the percentage
of the Building's useable square footage occupied.



14.Outside of Business Hours, Tenant and its employees may access the Building
or halls, elevators or stairways in the Building or to the Premises by using the
security access card assigned by Landlord. Landlord shall in no case be liable
for damages with regard to the admission to or exclusion from the Building of
any person. In case of invasion, mob, fire alarm, bomb threat, riot, public
excitement, or other commotion, Landlord reserves the right to prevent access to
the Building during the continuance of the same by closing of the doors or
otherwise, for the safety of the Building occupants and the protection of the
Building.



15.Landlord reserves the right to exclude or expel from the Building any person
who, in the judgment of Land lord, is intoxicated or under the influence of
alcohol or drugs, or who shall in any manner do any act in violation of any of
the rules and regulations of the Building or impair the safety of any Tenant,
employee, or contractor of Landlord.



16.No machines of any description shall be installed, maintained or operated
upon the Premises without the written consent of the Landlord.



17.Tenant shall not disturb, solicit, or canvass any occupant of the Building
and shall cooperate to prevent same by others.

 

Page 21 of 22

 

 
 

18.Landlord shall have the right to control and operate the Common Area(s), and
the public facilities, and heating and air conditioning, as well as facilities
furnished for the common use of the Building occupants, in such manner as
Landlord deems best for the benefit and safety of the Building occupants
generally.



19.All entrance doors in the Premises shall be locked when the Premises are not
in use, and all doors opening to public corridors shall be kept closed except
for normal ingress and egress from the Premises. All emergency fire exit doors
must remain free of debris from both the interior and exterior and remain locked
when not in use.



20.The common hallway immediately adjoining the Premises shall be kept clean and
free from dirt and rubbish by Tenant and Tenant shall not place or permit any
obstruction or merchandise in such areas.



21.All patio areas, including those adjacent to the common break room, may be
utilized only by the Building tenants, and their employees, guests or invitees.
No unsightly storage shall be placed upon the patios. Tenant agrees to limit the
use of the patio to outdoor furniture such as tables and chairs. There shall be
no storage, temporary or permanent, of bicycles, refuse containers or other such
unsightly materials on any patio.



22.Upon the termination of the tenancy, Tenant shall deliver to Landlord all
keys to the Premises and security access cards for the Building that had been
furnished to Tenant.



23.No electrical cooking appliances other than microwave ovens and coffee
machines are allowed in the Premises.

 

 

Page 22 of 22

 

